*155Dissenting Opinion.
Black, J.
— Being of the opinion that the appellee has shown good reason for a rehearing of this cause, it seems proper in explanation of this conclusion that I should take space to show the findings of the jury in the special verdict, omitting formal portions of the verdict, and many parts of it relating to the negligence of the appellant, and numerous conclusions to the effect that there was no negligence on the part of the appellee.
It was found that the appellant’s foundry building was 120 feet wide and 180 feet long. From thirty to forty men were employed in it. The floor was com: posed of earth and covered with molding sand of a dark brown color. The pit into which the appellee fell was near the center of the foundry. It was an open pit, about eleven feet in diameter and twelve to fifteen feet deep. Its margin was substantially on the same level as the floor of the foundry, except that' there was a flange around the pit about six inches high. The pit was entirely without any covering or railings or guards around it. There were large lifting cranes, a partition, brick ovens, boxes, flasks, and other structures situated about the pit in such a way as to obstruct in a large measure the light from the windows in the building.
The appellee was employed by the appellant on the 18th of March, and the injury occurred on the 29th of the same month. He was employed to work as an iron molder in the foundry. It was a part of his duty to assist other molders in the foundry in doing certain work, when called upon by them. His regular station in the foundry was on the east side, and he worked there all the time, except on the one occasion, on the 29th of March, when he was *156called to assist one Metcalf, another molder. On that day he was engaged in the line of his employment; Metcalf called upon him to assist in a piece of work in the foundry about 4 p. m. on that day. Metcalf at the time was performing work for the appellant. The appellee undertook to assist Met-calf in said work in pursuance of said call, and it was his duty to do so under the terms of his employment with the appellant. While so assisting he had occasion to use some flour in connection with the work in hand, and he undertook to go to another part of the foundry about twenty-five feet distant to get some flour so to use. While so proceeding to get some flour he fell into the pit and was injured. Metcalf was engaged, while appellee was so assisting him, about twenty feet from the pit. The flour which the appellee started to get was on the opposite side of the pit from the place where he was so assisting Metcalf. The appellee before he started for the flour had been assisting Metcalf for only about ten minutes. He was proceeding in a direct line toward the flour when he fell into the pit. He did not know of the existence of the pit. Neither the appellant nor any other person had informed the appellee of its existence. His said regular station was about fifty feet southeast from the pit. It was dark and cloudy weather at the time he fell into'the pit. There were a large lifting crane, about six feet southwest of the pit, a core oven, about sixteen feet wide and ten feet high, west of the pit, a partition through the building north of the pit, and another core oven ten feet high and twelve feet wide east of the pit. These structures obscured the light from the windows and cast a shadow over the pit. It was so dark and gloomy at and around the pit that it was impossible to distinguish it from the floor of the foundry, by ordinary observation, and it *157was impossible to distinguish the mouth of the pit from the floor around it without stopping and scrutinizing very closely and cautiously the surface of the floor and surroundings. There was no lamp or artificial light at or about the pit. The floor was dark, and the opening of the pit presented the same appear: anee as the floor. The appellee was engaged in the line of his employment when he fell into the pit. It was found in the verdict that he was exercising as much care for his own safety as a man of ordinary prudence would have exercised under the same circumstances. His duty while engaged with the appellant did not call him into the vicinity of the pit so that he was able to see it at any time before he was so injured, and he had not before gone into its vicinity. He did not see the pit before he fell into it. He was injured because of the appellant’s failure to provide the pit with guards or railings, or sufficient light so that it could be seen. He fell headlong into the pit and struck his head and riglit shoulder on the bottom of the pit. It was further found that by the exercise of ordinary care and watchfulness he could not have seen or become aware of the existence of the pit before his injury, and no information had come to his knowledge which was calculated to suggest to the mind of a man of ordinary prndence the fact that there might be a pit at orón the neighborhood where this pit was. It was about two hours before sun down. He was getting the flour for the appellant. The space between where Metcalf was working and the pit was level and unobstructed.
Among the numerous interrogatories and answers in the special verdict were the following:
“(63) Is it a fact that if the plaintiff in going after the flour, if he had carefully looked on the ground as he was walking along, could have seen the pit in *158time to have avoided falling into it? Ans. No.” “(64) Did the plaintiff at the time he approached said pit, when he fell into it, carefully watch and look on the ground ahead of him as he was walking along? Ans. No.” “(65) If the plaintiff, as he was walking toward said pit, had carefully looked and watched where he was stepping, would he have walked into said pit? Ans. No.” “(67) Is it a fact that at the time plaintiff fell into said pit it was light enough so that if he had been carefully looking and watching he could have seen or become aware of said pit before stepping or walking into it? Ans. No.” “(68) Was there not at the time plaintiff fell into said pit a rim from four to ten inches in height around said pit? and could plaintiff if he had been looking down and ahead of him have seen said rim before walking or stepping into said pit? Ans. Yes.” “(69) Was not such a pit as plaintiff fell into, one of the usual appurtenances in connection with such foundries such as the defendant’s foundry in controversy? Ans. Yes.”
It clearly appears from the verdict that the appellee was not acquainted with the existence of the pit. If it had been absolutely dark, it might have amounted to a want of ordinary care to go for the flour without taking an artificial light, or without feeling his way and carefully examining the floor where he was stepping. But it was not absolutely dark. It was gloomy, and the place where he was walking was in shadows. Yet he could see his way. The floor was dark, and there was no warning contrast between its appearance and that of the opening into which he fell. We can not say as a matter of law that it was a want of due care for him to walk where he did without looking at the ground, or watching where he was stepping, or failing to see the rim of whose existence he did not know; to require such vigilance might be holding him *159to the exercise of extraordinary care and imposing upon him a risk which he did not assume. Taking all' the findings together, it seems plain that in those answers of the jury quoted, relating to looking down at the floor and watching where he was stepping, they did not intend to contradict their other findings in such a sense as to make those answers incompatible with their other findings. It will be observed that the interrogatory numbered sixty-eight is double, one part susceptible of an affirmative answer, while the other might have been answered in the negative. It is our duty to harmonize the different parts of a special verdict, if possible. We should not conclude that there are contradictions therein if we can find that in the sense in which the jury understood the language employed there is not incompatibility. We should not make the jury stultify itself by forced contradictions which violate their manifest intention. The jury may often be skillfully drawn into apparent contradictions, while their meaning as indicated in the entire verdict is consistent. It was not, as I understand, held by this court on the driginal hearing that it was a want of care incumbent upon him as an employe for the appellee to fail to look at the ground, or to fail to watch where he was stepping, or to fail to see thé rim. The judgment was reversed, and a new trial was ordered, not because the verdict does not show the appellant’s failure to provide a reasonably safe place in which to work, or because it does not appear that the appellee did not assume the risk, or because it is not shown that he proceeded with due vigilance and care, but because of alleged contradictory answers, which well might be given again to like questions understood by the jury in such a sense that the answers thereto would not be inconsistent with the other findings by which it sufficiently is shown that *160the appellee was entitled to recover. But now, in overruling the petition for a rehearing, it is intimated that the verdict does not show that the appellee was free from fault, in that he does not appear to have exercised his natural faculties with ordinary diligence, or perhaps that it is shown that he must have seen the danger if he had exercised his natural faculties with ordinary prudence, and that he was injured by reason of an excavation the danger'from which was-an assumed risk. This would seem to be a discrediting of the special verdict, not by way of comparing the findings of the jury with the evidence, but by way of disregarding ultimate facts which it was within the .province of the jury to find.
While it is found that such a pit was one of the usual appurtenances in connection with such foundries, it does not necessarily follow that in this instance the master furnished a reasonably safe place to work, or that the appellee assumed the risk.
If it can be said that it appears from the verdict ■ that the appellee assumed the risk of injury in the manner in which he was injured, the mandate should have been, not for a new trial, but for judgment in favor of the appellant. The judgment of the trial court, as it now appears to me, was supported by a sufficient verdict.